Appellant was convicted on a charge that he contributed to the delinquency of a minor. The fine is $200.00.
It would seem unfair to publish the facts brought to this Court in the record of the case as it is presented. They are not sufficient to sustain the jury's verdict of guilt. Considered as a whole and giving effect to the boy's statement, there is hardly a suspicious circumstance pointing to the guilt of the accused under the article of the statute involved.
Because of the insufficiency of the evidence the judgment of the trial court is reversed and the cause is remanded.